Citation Nr: 0213191	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  02-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
removal of right medial meniscus, status post reconstruction 
of the anterior cruciate ligament, rated as 30 percent 
disabling from May 24, 2000 to December 20, 2000.

2.  Entitlement to an increased evaluation for status post 
removal of right medial meniscus, status post reconstruction 
of the anterior cruciate ligament, rated as 10 percent 
disabling since February 1, 2001.

3.  Entitlement to a rating in excess of 10 percent assigned 
for posttraumatic degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  With regard to the right knee arthritis, because 
the veteran's appeal involves the propriety of the initial 
rating assigned, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).

During the appeal period, the veteran's rating was increased 
from 30 percent to 100 percent while for post surgical 
convalescence.  That rating was assigned from December 20, 
2000 through January 2001.  Thereafter the 10 percent rating 
was assigned for postoperative residuals.  There is no 
disagreement with the 100 percent rating.  This appeal 
concerns the rating that should be in effect for the period 
before and after that surgery.


FINDINGS OF FACT

1.  From May 24, 2000 to December 20, 2000, the veteran was 
in receipt of the maximum evaluation for severe right knee 
impairment under the schedular criteria for Diagnostic Code 
5257.  (He has also been assigned a separate 10 percent 
rating for arthritis of the right knee during this time.)  An 
unusual or exceptional disability picture justifying an 
extraschedular rating was not shown.

2.  Since February 1, 2001, the veteran's service-connected 
right knee disability has been primarily manifested by 
subjective complaints of instability; neither moderate 
subluxation nor moderate lateral instability are currently 
present.

3.  Since the grant of service connection in May 2000 there 
has been radiographic evidence of arthritis in the right knee 
with slight decrease in range of motion.  A compensable 
limitation has not been shown.


CONCLUSIONS OF LAW

1.  From May 24, 2000 to December 20, 2000, the criteria for 
a rating in excess of 30 percent for status post removal of 
the right medial meniscus, status post reconstruction of the 
anterior cruciate ligament, were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2001).

2.  Since February 1, 2001, the criteria for a rating in 
excess of 10 percent for status post removal of the right 
medial meniscus, status post reconstruction of the anterior 
cruciate ligament are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2001)

3.  A rating in excess of 10 percent for posttraumatic 
degenerative changes of the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran was provided with a 
statement of the case (SOC) and a supplemental statement of 
case (SSOC) during the pendency of this appeal.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to support a claim 
for increase.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has been afforded a personal hearing in June 2002.  
He has also been afforded a VA examination, which included 
relevant medical opinion.  With regard to the adequacy of the 
examination, the Board notes that the examination report 
reflects that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessment and 
diagnosis.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  As there is no 
additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.   See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claims are ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

The veteran was originally awarded service connection for 
status post removal of the right medial meniscus by a rating 
action issued in September 1986.  This disorder was assigned 
a 10 percent disability evaluation at that time.

In support of the veteran's claim for increase in May 2000 is 
a July 2000 VA examination report.  He complained of 
intermittent pain that had increased in intensity.  The right 
knee swelled with activity and "slipped out" with lateral 
movement and he had to catch himself or he will otherwise 
fall.  He complained of stiffness in the morning and 
increased pain with cold weather.  Examination of the right 
knee revealed tenderness over the patella and evidence of 
crepitation.  There was no swelling and patellar inhibition 
testing and McMurray's sign were both negative.  Anterior and 
posterior cruciate ligaments were normal.  Range of motion 
was normal from 0 to 135 degrees.  Repeat examination 
following exercises was unchanged.  There was no 
fatigability, incoordination or weakness.  However, with pain 
the veteran could lose 15-20 degrees in range of motion for 
knee flexion.  X-rays showed subtle subluxation of the tibia 
laterally, relative to the femoral condyle.  

In his January 2001 notice of disagreement the veteran 
challenged the adequacy of the examination.  He also noted 
the onset of right knee arthritis and submitted a December 
2000 operative report, which showed he had undergone right 
knee surgery for chronic anterior cruciate deficient knee and 
multiple loose bodies.  In a January 2002 statement the 
veteran treatment in 1978 and 1985 from the Elgin Airforce 
Base, and VA clinics in Baton Rouge, and Pineville, 
Louisiana.  

During VA examination in January 2002 the examiner noted the 
veteran's history of right knee injury in detail.  He also 
noted that the knee remained unstable over the years until 
two years ago when he sustained a substantial injury during 
an episode of "giving way."  As a result of this injury he 
developed loose bodies.  In December 2000 the veteran had 
anterior cruciate ligament reconstruction of the right knee.  
The operative findings revealed the absence of some of the 
medial meniscus and Grade 4 arthritic changes on the medial 
femoral condyle of the patella.  The veteran reported 
instability had improved after the surgery with therapy and 
muscle strengthening.  He still had knee pain, primarily 
medial and around the patella, which was worse with activity.  
He reported mild intermittent swelling but denied giving way.  
He also reported fatigability and weakness in the knee.  He 
had not been able to return to full activity.

On examination the veteran had full range of motion from 0 to 
140 degrees.  There was mild varus alignment.  The medial 
joint space was mildly tender and patellofemoral compression 
tenderness was also present.  The lateral joint space was 
non-tender.  Lachmann's sign was +1 with a good end point.  
The pivot shift was absent.  The posterior cruciate ligament 
was intact to posterior drawer.  The collateral ligaments 
were stable to varus and valgus stress.  There was a mild 
antalgia in his gait.  There was no effusion present.  X-rays 
showed mild fullness in the suprapatellar bursa raising the 
question of knee joint effusion, moderate in scope.  There 
was no significant osteoarthritic degenerative change.  

The examiner concluded the veteran had excellent clinical 
results following the surgery and excellent clinical 
stability.  At most the veteran had an additional 15-degree 
range of motion loss for what the examiner described as 
"DeLuca" issues, primarily activity-related pain and 
increased pain with resistant motion.  The examiner also 
diagnosed posttraumatic degenerative arthritis.  

In February 2002, the RO re-characterized the service-
connected right knee disability as status post removal of 
right medial meniscus, status post reconstruction of the 
anterior cruciate ligament.  The RO in that decision assigned 
a 30 percent evaluation as of May 24, 2000; a temporary total 
evaluation under 38 C.F.R. § 4.30, effective December 20, 
2000; and a 10 percent rating from February 1, 2001.

In that decision, the RO also established service connection 
for right knee arthritis, and assigned a 10 percent 
evaluation under Diagnostic Codes 5010-5260 effective May 24, 
2000.

During a Travel Board hearing in June 2002 the veteran 
presented testimony concerning the onset, nature and severity 
of his right knee disability.  He also testified as to his 
current condition and disability.  This condition was noted 
to be presently manifested by constant pain, instability, and 
weakness.  He reported that the knee slips front to back and 
shifts side to side.  The veteran also testified to the 
additional symptom of numbness since the December 2000 
surgery.  The knee is bothersome especially when using stairs 
and utilized braces.  He also had problems running, squatting 
or standing for prolonged periods.  He also described 
problems with his job as a prison counselor with being 
limited in his ability to respond to an incident. 



Evaluation in excess of 30 percent from May 24, 2000 to 
December 20, 2000.

A 10 percent rating for knee injury with instability is 
warranted under Code 5257 for slight recurrent subluxation or 
lateral instability of the knee.  An evaluation of 20 percent 
requires moderate recurrent subluxation or lateral 
instability of the knee.  An evaluation of 30 percent 
requires severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

The veteran's right knee disability was evaluated as 30 
percent disabling based on Diagnostic Code 5257 from May 24, 
2000 to December 20, 2000.  The record shows that the 30 
percent evaluation is based entirely upon severe recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  A 30 percent evaluation under Diagnostic Code 5257 
represents the maximum schedular evaluation under this code.  
Therefore, no greater benefit can flow to the veteran under 
Diagnostic Code 5257.

The record contains no objective evidence of functional 
impairment beyond that contemplated by the assigned 30 
percent evaluation.  Moreover, the Board notes that the Court 
has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain on use or due to flare-
ups, are not for application in regard to a rating under 
Diagnostic Code 5257, as here, which is not predicated on 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The only possibilities for a higher disability 
evaluation based on limitation of motion of the left knee 
would be under Diagnostic Code 5256, reflective of ankylosis, 
Diagnostic Code 5258, for dislocation of the semilunar 
cartilage, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, which are not present in this case.  See 38 
C.F.R. § 4.71a (2001).  Also, a 40 percent rating could be 
assigned if there was limitation of extension to 30 degrees.  
A 50 percent rating could be assigned for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a Code 5261.  That 
degree of limitation has not been shown in this case.

Thus, From March 24, 2000 December 20, 2000 there is no 
statutory or regulatory basis for an award of an increased 
rating for the impairment of the right knee based on the 
schedular criteria.  Accordingly, the claim for a rating in 
excess of 30 percent for the right knee disability must be 
denied.  (It is noted that a separate 10 percent rating for 
arthritis has been assigned from May 24, 2000, but that issue 
is separately discussed.)

Moreover, the Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, he has not required frequent 
inpatient care, nor has his right knee disability markedly 
interfered with his employment.  While the veteran has 
reported that his disability creates some limitations with 
his employment, he has not submitted evidence indicating that 
his right knee disability affects his employability in ways 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Evaluation in excess of 10 percent from February 1, 2001

As noted above, the 30 percent rating was in effect up to 
December 20, 2000.  At that time the veteran underwent right 
knee surgery.  There was a temporary total rating assigned 
for the surgery and post-surgical convalescence.  Thereafter, 
a 10 percent rating was assigned based on the postoperative 
residuals.  (Again it is noted that a separate 10 percent 
rating has been assigned for arthritis of the knee, and that 
issue is discussed below.)

The Board has also considered the veteran's current 10 
percent rating based upon instability.  Since the claim for 
increase was filed in May 2000, the veteran's complaints 
(primarily, pain, weakness and instability) appear to have 
remained essentially unchanged, and these complaints are 
clearly referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right knee 
disability.  

Following the surgery, there was a physical examination 
conducted.  At that time, while there were complaints of 
pain, there was no reported giving way after the surgery.  He 
had a full range of motion.  There was no effusion or 
tenderness.  Although the evidence of record indicates the 
veteran had a mild antalgic gait, there has been only slight 
instability of the right knee reflected by mild varus 
alignment and 1 degree of Lachmann's sign during examination 
in January 2002.  Further, the examiner concluded that the 
veteran had excellent clinical stability following surgery.  
The veteran's complaints, while a means to support the 
current 10 percent rating are not a sufficient basis upon 
which to assign a rating higher than 10 percent.  In the 
absence of symptoms of moderate subluxation or lateral 
instability, and with due consideration to the provisions of 
38 C.F.R. § 4.7, an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted.


Increased Initial Rating for Right Knee Arthritis 

The RO has also separately evaluated the veteran's right knee 
arthritis as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.  The 10 
percent disability evaluation under this diagnostic code is 
predicated on painful or limited motion of a major joint

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5260 provides for evaluating limitation of 
flexion of the leg.  Where flexion is limited to 60 degrees, 
a noncompensable rating is provided; when flexion is limited 
to 45 degrees, 10 percent is assigned; when flexion is 
limited to 30 degrees, a 20 percent rating is assigned; and 
when flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2001).  See also 38 C.F.R. § 4.71, Plate II 
(2001), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

The medical records show the worst range of motion, pre 
surgery, was during VA examination in July 2000, (0 degrees 
extension and 115 degrees flexion with pain) and the best 
range of motion was at the most recent 2001 VA examination (0 
degrees extension and 125 degrees with pain).  Although the 
veteran has had some appreciable limitation of motion in his 
right knee when examined on the two occasions since May 2000, 
the extent of it, unfortunately, never has been sufficient to 
even warrant even a noncompensable rating under Diagnostic 
Codes 5260 and 5261.  However, the presence of arthritis with 
at least some limitation of motion supports a 10 percent 
rating under Diagnostic Codes 5003 and 5010.  It is noted 
that post surgery, a normal range of motion, albeit with some 
pain, was reported.  Thus, painful motion currently shown 
would warrant no more that the currently assigned 10 percent 
rating.

While the veteran reports fatigability and weakness, there is 
no credible evidence to show that pain on use or during 
flare-ups results in additional limitation of motion to the 
extent that the right knee disability would be more than 10 
percent disabling under the limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As clinically significant limitation of 
extension has not been demonstrated, the right knee arthritis 
is appropriately rated under Diagnostic Code 5260-5010.

In addition the Board notes that the veteran referred to 
treatment received in 1978 and 1985.  While the RO did not 
obtain these records, additional development to do so is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235, 238 (1996) 
(the Board is not required to remand an appeal for further 
evidentiary development ". . . in circumstances where the 
performance of that duty would be a futile act").  The 
medical evidence of record shows that these records are dated 
at least 15 years prior to his claim for increase and that 
the veteran had been in generally good health until 2000.  
There is no indication that the contents of any of these 
records would provide another permissible view of the current 
level of disability.  Thus, no useful purpose would be gained 
in further delaying a decision in this case by requesting 
these records.  

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to in any way trivialize 
the severity of the veteran's complaints concerning his right 
knee or the sincerity of his beliefs concerning the gravity 
of his symptoms.  Indeed, the fact that he has undergone two 
surgical procedures is evidence of this.   But inasmuch as he 
is not qualified to give a probative opinion concerning the 
status of his disabilities as determined by the criteria of 
the rating schedule, there is no means to increase the rating 
based on the medical evidence currently of record, especially 
since none of the other codes of the rating schedule that 
might provide a basis for a higher rating apply. 

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

A rating greater than 30 percent for status post removal of 
right medial meniscus, status post reconstruction of the 
right anterior cruciate ligament from May 24, 2000 through 
December 20, 2000 is denied.  

A rating greater than 10 percent for status post removal of 
right medial meniscus, status post reconstruction of the 
right anterior cruciate ligament since February 1, 2001 is 
denied.  

A rating greater than 10 percent for posttraumatic 
degenerative changes of the right knee from May 24, 2000 is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


